Citation Nr: 1724266	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-22 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and J.G.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.  The Veteran was awarded the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In an April 2011 rating decision, the RO granted service connection for headaches as secondary to service-connected-connected gunshot wound scar below the left eye, effective July 14, 2010.  This disability was assigned a noncompensable rating.  The Veteran appealed the disability rating.  

In a January 2014 rating decision, the RO granted service connection for PTSD with an evaluation of 30 percent effective July 8, 2013.  In November 2015, the RO increased the disability rating to 50 percent effective September 3, 2015.

In June 2016, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.

In September 2016, the Board remanded this case.  

In an October 2016 rating decision, the RO increased the disability rating for PTSD to 70 percent effective July 8, 2013, the date of service connection.  The United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.  

The issue of an initial compensable rating for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent rating for PTSD are not met.  38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a Board hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that PTSD is evaluated under Diagnostic Code 9411 which is rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Veteran was afforded a VA examination in November 2013.  The examiner indicated that the Veteran's PTSD symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  This level of impairment is contemplated by a 10 percent rating.  The examiner noted that the Veteran had been married for 45 years and described his marriage as very good.  He had one son and three grandchildren.  He enjoyed an active social life, fishing and spending time with his friends.  He did avoid places that were crowded such as movies and sporting events.  The Veteran reported a successful career as a tooling engineer from which he retired 5 years ago.  He also stated that he completed many certification classes over the years with no problem.  The Veteran reported having anxiety symptoms including exaggerated startle response, hypervigilance and intrusive thoughts when he could not sleep.  He stated that his inability to sleep, however, was due to pain in his arm.  He was taking trazodone and paroxetine and had been involved in individual treatment since August of that year. With regard to symptoms, although all symptoms listed in the rating criteria for set forth, the examiner specifically only indicated that the Veteran had anxiety.  

In September 2015, the Veteran was afforded another VA examination.  The examiner indicated that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  This level of impairment is contemplated by a 50 percent rating.  The Veteran reported no changes in his social status, but indicated that he did not attend social events and would sit with his back against the wall while in public.  The Veteran was taking medications which he felt had improved his sleep difficulties.  The Veteran exhibited depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The last symptom, difficulty in adapting to stressful circumstances, is consistent with a 70 percent rating even though the examiner noted overall functioning consistent with a 50 percent rating.  The Veteran was fully oriented with no impairment in cognition although he reported memory loss.  Speech was clear and coherent and eye contact was good.  Mood was dysthymic and affect was congruent.  There were no psychotic symptoms reported.

In June 2016, the Veteran and his brother testified at a Board hearing.  The Veteran testified that he was recently in a car accident which basically exacerbated his PTSD.  His brother testified that the Veteran was displaying paranoia.  The Veteran reported that he was having panic attacks; thoughts of suicide, anxiety, depression, memory impairment, increased isolation, and problems with crowds.  He was seeing his VA provider every six weeks, per the availability.  

The Veteran was subsequently afforded another VA examination.  The examiner indicated that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity consistent with a 70 percent rating.  The examiner noted that the last examination also indicated that the Veteran had PTSD with reduced reliability and productivity due to disturbed mood, difficulty in work/social relationships and trouble adapting to work stress.  It was noted that the Veteran had worked over forty years as an mechanical engineer.  He was the engineer for an oil drilling equipment manufacturer until March 2009 when he quit due to not getting along with his new boss who changed all the reliability rules.  Since then, he had worked by himself in his own machine shop doing odd jobs to keep himself sane and he tended a vegetable and flower garden.  He could not stop from rechecking the locks and at times he started throwing tools or devices that were not working right.  He had been married for 47 years with a son and three grandsons who all got along and visited him a couple of times a month.  He wife complained that he was too controlling.  His brother had the same complaint, but they still occasionally went fishing together.  He also went fishing with an ex-coworker which he found the best way to unwind.  The Veteran had depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, difficulty in understanding complex command, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, obsessional rituals which interfere with routine activities, and impaired impulse control.  

The Veteran has recently been assigned a 70 percent rating for the entire time period; however a 100 percent total rating is not warranted.  The Veteran does not have gross impairment in thought processes or communication.  The Veteran does not suffer from persistent delusions or hallucinations.  His behavior is not grossly inappropriate.  He is able to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran is oriented.  The Veteran has some memory impairment, but he does not have memory loss for names of close relatives, own occupation, or own name.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.   Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.   Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118.  Thus, when making such an assessment, the Board is mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment. 

Further, the Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, in this case, the Board finds that the current symptoms more nearly approximate the 70 percent level of severity and no higher as the Veteran does not exhibit any of the listed symptoms in the criteria for a 100 percent rating or other symptoms which are similar or indicative of that total level of impairment.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 70 percent.  


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.


REMAND

The Veteran has been assigned a noncompensable rating for headaches.  He contends that his disability has been mischaracterized and inappropriately rated.

In October 2016, the Veteran was recently afforded a VA examination.  It was noted that the Veteran reported ongoing headaches of the left facial area which were unrelieved with prescription medications.  The Veteran reported occasional relief with over-the-counter "BC powder."  He denied nausea and vomiting.  He had to wear dark glasses due to light sensitivity to the left eye associated with a watery left eye.  The Veteran reported chronic pain over the left orbit and face associated with pain in the distribution of the trigeminal nerve.  He described pain as intense and stabbing behind the left eye.  The examiner noted that the service treatment records/military separation examination indicated a shrapnel injury to the left side of the head in June 1967.  A December 2011 computerized tomography (CT) indicated metallic shrapnel foreign body in the extracranial soft tissues in the left temporal/infratemporal region.  July 2011 private ophthalmologist statement of Dr. C.W. indicated that within 6 months after the shrapnel injury, the Veteran began to develop pressure-like pain behind the left eye and there was the possibility that shrapnel entered the left periorbital region and caused permanent damage to the trigeminal nerve resulting in chronic ongoing pain. Examination revealed tenderness along the periorbital region in the distribution over the trigeminal nerve region.  He reported symptoms occurring 3-4 times a week lasting about an hour.  The examiner indicated that the Veteran had intense and stabbing pain behind the left eye as well as sensitivity to light, but did not have characteristic prostrating attacks.  The examiner stated that the Veteran was service-connected for migraine headaches.  However, the examiner opined that the original diagnosis was in error and that the current symptom of a headache is not consistent with migraines.  The examiner stated that symptoms of trigeminal neuralgia include headache, intense facial pain, stabbing facial pain, sensitivity to movement and facial pain on movement, watery eye.  The Veteran has symptoms on the same side as the shrapnel injury in service which were consistent with left trigeminal neuralgia due to injury caused by the shrapnel that entered the left periorbital region causing prominent nerve damage to the trigeminal nerve as a result of the impact of the shrapnel as indicated by private ophthalmologist.  The majority of the evidence suggested a nexus linking the Veteran's current left-sided trigeminal neuralgia to the inservice left facial shrapnel injury and it is at least as likely as not due to the military service shrapnel injury. 

The Board finds that in light of the opinion of the private ophthalmologist and the VA examiner, the nature/characterization of the Veteran's current disability should be reconsidered and rated by the RO.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for a higher initial rating for headaches with consideration of recharacterizing and rating this disability consistent with the medical opinions of the private ophthalmologist and the VA examiner.  The AOJ should specifically consider the VA examiner's assertion that the diagnosis of migraine headaches was in error and that the correct diagnosis to account for the Veteran's complaints of head pain and other related symptoms should be left-sided trigeminal neuralgia as a residual of the inservice left facial shrapnel injury.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


